In a proceeding, in effect, pursuant to Family Court Act article 4 for child support and related relief, the father appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (McNulty, J.), dated September 8, 2011, as denied, without a hearing, his petition for a downward modification of his child support obligations.
Ordered that the order is affirmed insofar as appealed from, with costs.
The father failed to make a prima facie showing of a substantial change in circumstances. Thus, the Supreme Court properly denied, without a hearing, the father’s petition for a downward modification of his child support obligations (see Matter of Bono v Pitre, 97 AD3d 743 [2012]). Skelos, J.P., Angiolillo, Roman and Hinds-Radix, JJ., concur.